Judgment affirmed.
(June 26, 1914). This court having heard the above cause upon the transcript of the record of the court of appeals of Jefferson county on Tuesday, June 9, 1914, and having affirmed the judgment.of the said court of appeals in said cause, hereby makes the following amendment to the entry of said judgment. It appearing to this court from the agreed statement of facts in the case that Elizha L. Brown, the duly elected and qualified appraiser of said township in the year 1910, at the quadrennial appraisement appraised and assessed all the real estate described in plaintiffs’ petition at its full and true value in money; that the various amounts named in the petition and set opposite the various owners’ names are the true amounts as valued by said Elizha L. Brown, the county auditor and quadrennial county board of equalization of Jefferson county, and the full and true value in money of each and every tract as valued by the above-named parties; that the valuations, appraisements and assessments made by the defendant tax commission are at least twenty per cent, more than the various plaintiffs could get for their farms in the open market and is in excess of the true market value of each and every tract of land as above re*459ferred to, and that no notice or notices were given by the tax commission or any other taxing or equalizing power to any of the plaintiffs mentioned in the petition as provided by the General Code when the said increase was made.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilicin, JJ., concur.